DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 16, 2020 has been entered.
Applicants' arguments and claim amendments, filed June 19, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Arif et al. (Development of Lightening Cream from Mangosteen Pericarp Extract .  
Arif teaches mangosteen is a Southeast Asian fruit which contains xanthones (p.58). About 50 of the xanthones have been isolated from the fruit including β-mangostin (p.58). These xanthones have potential to be skin lightening agents in order to treat hyperpigmentation disorders due to their ability to act a tyrosinase inhibitors (p.59). Tyrosinase is an enzyme which acts on the melanogenesis pathway (p.59). Tyrosinase inhibitors block malanogenesis activity, thereby lightening skin (p.59). To isolate the xanthones, the pericarp (i.e. 6-10mm surface layer) was manually removed, chopped, dried and ground into powder (p.59). Extraction was performed on the mangosteen using methanol and ethyl acetate and the filtrate was concentrated in a rotary evaporator (p.59). The extract was used to prepare a skin lightening cream (p.60). 
Arif does not explicitly teach extraction with chloroform. 
Foulger teaches that various organic solvents can be used to extract xanthones from plant material. More specifically, Foulger teaches describes xanthone extractions from mangosteen heartwood. Suitable solvents for the extraction are solvents in which xanthones are soluble including hexane, ethylene chloride, methanol, benzene, ethanol, and chloroform [0024]. 
 It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Arif to apply the skin lightening cream to the skin in order to whiten the skin. Further, it would have been prima facie obvious to one of ordinary skill 


Obviousness Remarks 
Applicants previously alleged that Arif teaches: “There are fifty xanthones that have been isolated from G. mangostana pericarp. α-, β-, and y-mangostins”. “The major xanthone in pericarp of G. mangostana fruit is mangostin that is proven to be antityrosinase [18]” (emphasis added, see page 58, last paragraph of Arif et al.). Arif et al. teaches lightening cream from the G. mangostana ethyl acetate extract, but Arif et al. does not teach or suggest that the G. mangostana ethyl acetate extract includes β-mangostin, and β-mangostin itself is effective for lightening skin. In order to determine if the G. mangostana ethyl acetate extract includes β-mangostin, the present inventor performed high-performance liquid chromatography (HPLC) under the same condition on the β-mangostin and the G. mangostana ethyl acetate extract of Arif et al. The Declaration showing the experimental results are also submitted herewith. Applicants submit that the G. mangostana ethyl acetate extract recited in Arif et al. has peaks different from the peak of β-mangostin, and does not have the peak shown in β-mangostin.

    PNG
    media_image1.png
    294
    435
    media_image1.png
    Greyscale

Accordingly, it is determined that the ethyl acetate extract of G. mangostana recited in Arif et al. does not have β-mangostin. Therefore, the G. mangostana ethyl acetate extract recited in Arif et al. does not include β-mangostin. Furthermore, since the prior art teaches that α-mangostin is proven to be antityrosinase, but there is no teaching or suggestion of that β-mangostin is proven to be antityrosinase, there is no motivation to modify the G. mangostana extract to include β-mangostin. Applicants submit the present invention shows that β-mangostin unexpectedly improves the skin lightening effect, compared with α-mangostin. (See instant FIGS. 4A and 4B). Applicants take the position that Foulger does not cure the deficiency of Arif et al. Since a method of whitening a skin by using β-mangostin is not taught or suggested by the prior art references, claim 11 is not obvious over the cited references.
Examiner disagreed. The rejection is based on Arif teaching that G. mangostana pericarp contains xanthones, including β-mangostin, which are suggested as skin lightening agents. Arif teaches that the xanthones may be extracted from the G. mangostana pericarp for use in skin lightening creams.  Foulger teaches a variety of solvents which are suitable for extracting xanthones. It would have been obvious to extract the xanthones of the G. mangostana pericarp using the solvents of Foulger. 
Regarding Applicants argument that Arif does not teach that β-mangostin itself is 
Regarding Applicants declaration that G. mangostana ethyl acetate extract does not contain β-mangostin, the results are blurry and lack explanation as to how it was “determined” that no β-mangostin was present in the G mangostana. The expectation is that the peak associated with β-mangostin would be much shorter in the extract than in the β-mangostin sample since β-mangostin is expected to be a minor component in the extract. From the blurry HPLC results, it does appear that there is a small peak present. 

    PNG
    media_image2.png
    462
    624
    media_image2.png
    Greyscale

Applicants have the burden of explaining their results and here, Applicants have not explained how they “determined that the G mangostana recited in Arif et al. does not have β-mangostin”. Further, the current obviousness rejection is not based on extraction prima facie case presented above. 
	 Regarding Applicants argument that β-mangostin unexpectedly improves the skin lightening effect, compared with α-mangostin, Applicants again fail to explain the results sufficiently to meet their burden. See MPEP 716.02(b). It appears as though the cells having 5µM β-mangostin (~500%) had a higher percentage of melanin that the cells tested with 5µM α-mangostin (~350%).  Thus, it is not clear how Applicants arrived at their conclusion. Moreover, it is noted the instant claims do not require any specific amount of β-mangostin and one of skill in the art would not expect a composition having a de Minimis amount of β-mangostin to result in a significant lightening effect. See MPEP 716.02(b) requiring statistical and practical significance of unexpected results. As such, Applicants arguments are unpersuasive and the rejection is maintained. 

	Applicants argue that the data provided demonstrated that co-treatments with 5mM α-mangostin and α-MSH yields about 20% higher melanin content reduction compared to the treatment with α-MSH only, while co-treatments with 5mM β-mangostin and α-MSH yields about 40% higher melanin content reduction compared to the treatment with α-MSH only (See Figures 4A &4B). Applicants submit that β-mangostin 

    PNG
    media_image3.png
    431
    317
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    227
    379
    media_image4.png
    Greyscale
has a more significant whitening activity than α-mangostin, and is thus more useful than α-mangostin as a whitening active component. Additionally, Applicants state that β-mangostin exhibited no toxicity while α-mangostin and γ-mangostin did as demonstrated in Fig.2. 
prima facie case of obviousness.  As discussed above, the burden of demonstrating and explaining unexpected results belongs to Applicants. MPEP 716.02(b). Applicants’ conclusions are based on tests which do not appear to isolate variables. Where variables are not isolated, no definitive determination of which modified variable is responsible for the outcome can be made. Here, when testing α-mangostin, it appears that a substantially higher amount of α-MSH was present than when testing β-mangostin. Based on the brevity of the data, it is not clear whether the different amount of α-MSH or the difference between α and β mangostin is responsible for the data. As such, Applicants have not met their burden of conclusively demonstrating unexpected results. 
	Even assuming Applicants results had conclusively demonstrated unexpectedness, Applicants results are not commensurate in scope with the instant claims.  The allegedly unexpected reduction in melanin content when using β-mangostin rather than α-mangostin is only demonstrated at 5mM concentration of the mangostin. There is no trend established that would lead one having skill in the art to expect this one data point is representative of all concentrations of β-mangostin permitted by the instant claims. The instant claims only require that a composition comprising β-mangostin be applied to skin. The claims permit any amount of α-mangostin as well as any amount of any other skin-whitening agents. As such, the data presented by Applicants is not commensurate in scope with the instant claims.  Accordingly, Applicants argument is unpersuasive and the obviousness rejection is maintained. 

Conclusion/Correspondence
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612